DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 24 November 2020.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 21, 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rewonlinski 5,277,421.
Claim 1, Rewonlinski discloses an end-cap assembly (the distal barrel assembly 14 shown in Fig. 2, for a ball bat 10) comprising: 
an end-cap cup (defined by sleeve 22) including a threaded bore (defined by the internal threads on threaded sleeve 22, see Fig. 2 and col. 3, line 8);

a lid (end portion 16) positioned to cover the weight (when positioned within cavity portion 23, see col. 3, lines 26-34); and 
a threaded fastener (threaded attachment stem 30, see col 3, line 15) projecting from the lid (end portion 16) that engages the threaded bore (the internal threaded bore of sleeve 22) when the lid is secured to the end-cap cup (see Fig. 2).
Claim 6, Rewonlinski discloses the end-cap assembly of claim 12, wherein the lid (end portion 16) comprises a gripping portion (defined by the cylindrical side surfaces) for grasping by a user to control movement of the lid (end portion 16) relative to the end-cap cup (sleeve 26 within cavity 20, see col. 3, lines 5-12).
Claims 21 and 22, Rewonlinski discloses an end-cap assembly (the distal barrel assembly 14 shown in Fig. 2, for a ball bat 10) comprising: 
an end-cap cup (defined by sleeve 22) including a threaded bore (defined by the internal threads on threaded sleeve 22, see Fig. 2 and col. 3, line 8);
a weight (any one of weighted cylinders 38a-38d shown in Fig. 4) removably positioned within the end-cap cup (sea col. 3, lines 28-34); 
a lid (end portion 16) positioned to cover the weight (when positioned within cavity portion 23, see col. 3, lines 26-34); and 
a threaded fastener (threaded attachment stem 30, see col 3, line 15) projecting from the lid (end portion 16) that engages the threaded bore (the internal threaded bore of sleeve 22) when the lid is secured to the end-cap cup (see Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 8, 23, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Rewonlinski 5,277,421 in view of Brundage 6,280,353.
Claim 2, Rewonlinski shows the one or more the weights comprises a plurality of weights (weighted cylinders 33a-38d shown in Fig. 4), the weights are individually positioned within the end-cap cup (any one of the weighted cylinders are capable of positioning within the assembly, see col, 3, lines 28-34). Rewonlinski discloses the claimed device with the exception of all of the plurality of weights being positioned within the end-cap cup.  However, as disclosed by Brundage it is known in the art (see the title) to position a plurality of weights within the end-cap of a ball bat(cavity or cup formed in barrel portion 22 forming the end-cap cup includes weights 30 in the embodiment of Fig. 2). It would have been obvious to one of ordinary skill in the art to have included such an end-cap cup for Rewonlinski’s assembly given that Brundage teaches such is desireable because it allows a greater number of weighted cylinders to be simultaneously used with the ball bat.
Claim 3, Rewonlinski as modified above in view of Brundage show the plurality of weights (weighted cylinders 38a-38d shown in Fig. 4) are concentric to one another (Rewonlinski’s figure 2 shows the weights are concentric with respect to each other).
Claim 8, Rewonlinski as modified above in view of Brundage further shows a plurality of ridges, and wherein the other of the lid and the end-cap cup includes a plurality of slots positioned   
Claim 23, Rewonlinski as modified above in view of Brundage show the plurality of weights (weighted cylinders 38a-38d shown in Fig. 4) are concentric to one another (Rewonlinski’s figure 2 shows the weights are concentric with respect to each other).
Claim 26, Rewonlinski as modified above in view of Brundage further shows a plurality of ridges, and wherein the other of the lid and the end-cap cup includes a plurality of slots positioned to receive the ridges (figures 7-8) or alternatively, the lid comprises a plurality of slots positioned to receive a corresponding plurality of ridges on the end-cap cup (figures 9-10).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 1 above, and further in view of MacKay, Jr. 5,494,280 (hereinafter MacKay).
Claim 9, Rewonlinski as modified above in view of Brundage discloses the claimed device with the exception of the end-cap cup comprises a groove positioned to engage a lip on a ball bat.  However, as disclosed by MacKay (column 4, lines 7-19; figures 3-6) it is known in the art to form such end-caps with grooves.  It would have been obvious to one of ordinary skill in the art to have included such an end-cap cup for Rewonlinski’s assembly given that MacKay teaches such is desireable manner to securely attach the end-cap with the lip of the baseball bat.
Allowable Subject Matter
Claims 4, 5, 7, 24, 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITRA ARYANPOUR whose telephone number is (571)272-4405.  The examiner can normally be reached on Mon, Thur, Fri 10:00am to 6:00pm, Wed 10:00-4:00, Tue OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MITRA ARYANPOUR/Primary Examiner, Art Unit 3711


/ma/
22 February 2021